DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 13 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 10, 14 and 16 of U.S. Patent No. 10/861,455, hereinafter referenced as Cohen.  Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, 13, 19, Cohen discloses a method and system, hereinafter referenced as a method, comprising: 
receiving an input at a computing system including one or more computing machines; 

for each of the one or more constraints associated with the date or time, generating, via the date/time constraint module, a periodic set for the constraint by mapping the constraint to one or more time ranges consistent with the constraint, the one or more time ranges being represented by a common unit of time; 
combining, via the date/time constraint module, the one or more periodic sets via one or more connective functions; 
processing, via a manager module of the computing system, the combined periodic sets to determine an action; and executing the action at the computing system (claims 1, 10 and 16).  
Regarding claims 7 and 18, Cohen discloses a method further comprising constructing a constraint graph based at least in part on the input (claims 2 and 14).  
Regarding claim 8, Cohen discloses a method wherein the constraint graph is constructed based on a user preference and a constraint corresponding to a domain associated with the input (claims 2 and 8).  
Regarding claim 9, Cohen discloses a method wherein determining the action includes determining that the action satisfies one or more constraints in the constraint graph (claim 2).  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (PGPUB 2008/0091406), hereinafter referenced as Baldwin.

Regarding claims 1 and 13, Baldwin discloses a method and system, hereinafter referenced as a method, comprising: 
an input subsystem (p. 0024-0025);
a logic subsystem (processor; p. 0024-0025);
a storage subsystem comprising instructions executable by the logic subsystem (database; p. 0024-0025) comprising:
receiving an input at a computing system (receive input; p. 0024) including one or more computing machines (computer; p. 0052); 
detecting, via a date/time constraint module of the computing system, one or more constraints in the input associated with a date or time (date and time; p. 0029); 
for each of the one or more constraints associated with the date or time, generating, via the date/time constraint module, a periodic set for the constraint by mapping the constraint to one or more time ranges consistent with the constraint, the 
combining, via the date/time constraint module, the one or more periodic sets via one or more connective functions (time/8:00am/weekend; p. 0029); 
processing, via a manager module of the computing system, the combined periodic sets to determine an action (time/8:00am/weekend; p. 0029); and 
executing the action at the computing system (complete task; p. 0029). 
Regarding claims 2, 14 and 20, Baldwin discloses a method wherein the one or more constraints include a first temporal constraint and a second temporal constraint that is semantically different from the first temporal constraint, the method further comprising determining that the first temporal constraint is mathematically equivalent to the second temporal constraint (equal/synonym; p. 0029). 
Regarding claims 3 and 15, Baldwin discloses a method comprising determining that the combined periodic sets comply with the one or more constraints (time/8:00am/weekend; p. 0029). 
Regarding claims 4 and 16, Baldwin discloses a method wherein generating the one or more periodic sets includes, for each periodic set, generating one or more of a period, an interval, and a range (time/8:00am/weekend; p. 0029). 
Regarding claim 5, Baldwin discloses a method further comprising generating, for each of the one or more constraints associated with the date or time, one or more of a range set including a range having inclusive endpoints, a disjoint range union including a union of one or more disjoint range sets, and a disjoint region union 
Regarding claims 6 and 17, Baldwin discloses a method wherein the constraint is mapped to the one or more time ranges via a function that includes an input of a number of days, an input of a number of seconds per day, and an input of a number of seconds since midnight (timed events are set; p. 0029). 
Regarding claim 11, Baldwin discloses a method wherein the one or more constraints relate to an itinerary for travel, and wherein the action includes finding a flight based on the one or more constraints and outputting, via an output device, information regarding the flight (flight; p. 0029). 
Regarding claim 19, it is interpreted and rejected for similar reasons as set forth in claims 1 and 13.  In addition, Baldwin discloses temporal constraints (time; p. 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Barve et al. (8,577,671), hereinafter referenced as Barve.

claims 7 and 18, Baldwin discloses a method as described above, but does not specifically teach a method further comprising constructing a constraint graph based at least in part on the input. 
Barve discloses a method further comprising constructing a constraint graph based at least in part on the input (constraint graph; column 12, line 67 – column 13, line 12), to clarify conflicts and ambiguity.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide goal oriented or task oriented request.
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Barve discloses a method wherein the constraint graph is constructed based on a user preference and a constraint corresponding to a domain associated with the input (column 12, line 67 – column 13, line 12). 
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Barve discloses a method wherein determining the action includes determining that the action satisfies one or more constraints in the constraint graph (constraint graph; column 12, line 67 – column 13, line 12). 

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Leeb (PGPUB 2018/0261216).

Regarding claim 10, Baldwin discloses a method to determine a confidence level for the action (p. 0051), but does not specifically teach a method further comprising providing data to a machine learning module. 

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide the flexibility of processing large amounts of data.
Regarding claim 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Leeb discloses a method further comprising generating, via a text-to-speech module, speech based on the action, and outputting, via one or more audio output devices, the speech (p. 0033). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657